 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 1 of 41




 SIGNED THIS: September 21, 2021




                            _______________________________
                            Mary P. Gorman
                            United States Bankruptcy Judge
 ___________________________________________________________




                     UNITED STATES BANKRUPTCY COURT

                        CENTRAL DISTRICT OF ILLINOIS

In Re                               )
                                    )      Case No.     20-90547
JEFFREY J. BENTLEY,                 )
                                    )      Chapter 7
                  Debtor.           )
____________________________________)
                                    )
CARRIE L. BOONE,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )      Adv. No.     20-09014
                                    )
JEFFREY J. BENTLEY,                 )
                                    )
                  Defendant.        )


                                OPINION

        Before the Court, after trial, is a Complaint Objecting to Discharge of

Debtor filed by Carrie L. Boone, the Debtor’s ex-wife. The complaint alleges that

the Debtor knowingly and fraudulently made false oaths in connection with his
 Case 20-09014   Doc 111    Filed 09/21/21 Entered 09/21/21 16:10:28    Desc Main
                            Document      Page 2 of 41



bankruptcy case. Because Ms. Boone met her burden of proof on all elements

of the cause of action, the Debtor’s discharge will be denied.



                   I.      Factual and Procedural Background

      Jeffrey J. Bentley (“Debtor”), acting pro se, filed his voluntary Chapter 7

petition on June 11, 2020. At paragraph four on the petition—requiring

disclosure of any business names he had used in the last eight years—the

Debtor listed thirty business names under which he said he was doing

business or had formerly done business. Relevant here, the names included:

FDBA Bentley Builders Construction and Development Inc; DBA Bentley

Holdings Bloomington, LLC; DBA Bentley Holdings Champaign, LLC; DBA

Bentley Holdings Rochester, LLC; DBA Welbrook Bloomington Operating

Company, LLC; DBA Welbrook Bloomington, LLC; DBA Carriage Crossing

Champaign, LLC; FDBA Carriage Crossing Management LLC; FDBA Carriage

Crossing A Randall Residence Bloomington, LLC; DBA Carriage Crossing a

Randall   Residence     Champaign,   LLC;    FDBA   Carriage     Crossing   Randall

Residence Heyworth, LLC; FDBA Carriage Crossing Rochester, LLC; DBA

Carriage Crossing Senior Life Inc.; FDBA Carriage Crossing Senior Living

Addison, LLC; DBA Carriage Crossing Senior Living Arcola LLC; DBA Carriage

Crossing Senior Living Decatur, LLC; FDBA Carriage Crossing Senior Living,

LLC; DBA Carriage Crossing Senior Living LLC; DBA Carriage Crossing Senior

Living Mundelein, LLC; DBA Carriage Crossing Senior Living Rochester, LLC;

FDBA Carriage Crossing SL, LLC.



                                       -2-
 Case 20-09014     Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                             Document      Page 3 of 41



      Following standard operating procedures, the Clerk of Court added the

names of all of the entities into the caption of the Debtor’s petition in the

Court’s electronic case filing (“ECF”) system. Thus, a search for any of the

names results in identification of the named entity as a debtor in the

bankruptcy case.

      The Debtor also listed several entities in an attachment to the voluntary

petition for “Additional Sole Proprietorship(s).” The sole proprietorships listed

included: Bentley Contractors Corp.; Bentley Holdings – Bloomington LLC;

Bentley Holdings – Champaign LLC; Bentley Holdings Rochester, LLC;

Welbrook Bloomington Operating Company; Welbrook Bloomington, LLC;

Carriage Crossing Champaign, LLC; Carriage Crossing a Randall Residence

(located in Champaign); Carriage Crossing Senior Life, Inc; Carriage Crossing

Senior Living, Arcola; Carriage Crossing Senior Living Decatur; Carriage

Crossing Senior Living LLC; Carriage Crossing Senior Living Mundelein; and

Carriage Crossing Senior Living Rochester.

      The Debtor did not include various required documents, such as a

statement of financial affairs and the schedules, with his petition. After

retaining an attorney and receiving multiple extensions of time, the missing

documents were filed in late July 2020. On his Schedule A/B: Property, the

Debtor listed several businesses in which he claimed an ownership interest.

Relevant here, he described his business interests and the value of his

interests as follows: “Bentley Builders Construction and Development Inc

50/50 with ex-wife Carry (sic) Boone,” $0; “Carriage Crossing Senior Living



                                        -3-
 Case 20-09014   Doc 111     Filed 09/21/21 Entered 09/21/21 16:10:28    Desc Main
                             Document      Page 4 of 41



Arcola Inc. 50/50 owner with Ex-wife – owns 17% of Carriage Crossing Arcola

Development,” $350,000; “Bentley Holdings Champaign LLC – owns 30% of

Carriage Crossing Champaign 50/50 with ex-wife,” $900,000; “Bentley

Holdings Bloomington Illinois LLC owns 28% of Wellbrook Senior Living LLC

50/50 with ex-wife,” $1,200,000; “Carriage Crossing Senior Living Decatur LLC

50/50 with ex-wife,” $500,000; “Carriage Crossing Senior Living Mundeline

(sic) 50/50 with ex-wife,” $2,000,000; “Carriage Crossing Senior Living

Rochester 50/50 with ex-wife,” $1,200,000.

     The Debtor’s ex-wife and business partner, Carrie Boone, filed her

Complaint Objecting to Discharge of Debtor based on allegations of false oaths

made in connection with the case. The complaint alleges that the Debtor

misrepresented his ownership interests in a number of entities, many of which

he had no direct interest in, for the purpose of harassing Ms. Boone and her

business partners and to harm those businesses. The complaint also alleges

that the Debtor falsely asserted that he was the sole proprietor of or did

business as various entities in which he had no involvement beyond holding an

indirect, minority interest. Further, the complaint alleges that the Debtor

overstated his assets and falsely claimed that Ms. Boone had stolen property

from him and owed him a substantial debt that was being litigated in marital

dissolution proceedings in state court. In his answer to the complaint, the

Debtor admitted the allegations related to what he had claimed in his

bankruptcy    papers   but    otherwise     denied   Ms.   Boone’s   allegations   of

wrongdoing.



                                          -4-
 Case 20-09014   Doc 111    Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 5 of 41



      A Notice of Pretrial Conference and Pretrial Order was subsequently

entered, setting a telephonic pretrial conference for early January 2021,

directing the parties to complete their initial disclosures required by Federal

Rule of Civil Procedure 26(a)(1), and ordering submission of a joint pretrial

statement prior to the conference. Ms. Boone timely filed her pretrial statement

with no apparent participation from the Debtor wherein she stated that she

had complied with the Rule 26(a)(1) disclosure requirements. At the pretrial

conference, the Debtor’s attorney apologized for not complying with the pretrial

order and asked for additional time to do so. The pretrial conference was

continued for a week during which the parties filed their joint pretrial

statement proposing a discovery deadline of March 31, 2021. The joint pretrial

statement also noted that the Debtor had not yet complied with the Rule

26(a)(1) disclosure requirements but that he had agreed to do so by January

28, 2021. A trial order was then entered, adopting the proposed discovery

deadline of March 31, 2021, and, by agreement of the parties, setting the

matter for trial by video conference beginning June 8, 2021.

      On March 8, 2021, Ms. Boone filed a Motion to Compel Rule 26

Disclosure reciting the history of the Debtor’s failure to comply with the Court’s

pretrial orders and Rule 26(a)(1), as well as her attorney’s efforts to obtain the

required disclosures from the Debtor’s counsel. She also filed a separate

Motion to Compel Discovery, explaining that the Debtor had yet to respond to

interrogatories and requests for production of documents that had been sent




                                       -5-
 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 6 of 41



on February 1, 2021. She claimed that the parties were not able to resolve the

discovery dispute despite the efforts of her attorney to do so.

      After the discovery motions were filed by Ms. Boone, the Debtor’s

attorney moved to withdraw from representing the Debtor and was allowed to

do so. During that same period of time, the Debtor apparently moved to Florida

and notices sent directly to him by the Clerk were being returned as

undeliverable. A hearing on the pending discovery motions was held April 7,

2021; the Debtor appeared at the telephonic hearing pro se. The Court

admonished the Debtor on his responsibility to provide a current, valid mailing

address and to comply with his discovery obligations. The Debtor was

specifically advised that, if he did not comply with discovery requests, he could

be barred from presenting evidence at the upcoming trial and ultimately be

denied his discharge. The matters were briefly continued to give the Debtor an

opportunity to retain new counsel.

      The Debtor did retain new counsel, who appeared at the continued

hearing on the Debtor’s behalf. The motions to compel were granted, and the

Debtor was ordered to fully comply with all disclosure requirements and

discovery requests by May 13, 2021, with a compliance status conference

scheduled for May 20, 2021. At the May 20 status conference, Ms. Boone’s

attorney reported that the Debtor had failed to comply with the May 13

deadline and that the Debtor’s new attorney contacted him for copies of the

discovery requests only after that deadline had passed. He said he then

received what he called “woefully inadequate” responses to the discovery



                                        -6-
 Case 20-09014   Doc 111    Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 7 of 41



requests just that day. He still had not received the Rule 26(a)(1) disclosures

and stated his intent to file a motion for sanctions. The Debtor’s attorney

acknowledged that his client had not fully complied with outstanding discovery

requests and the Court’s orders.

      Shortly thereafter, Ms. Boone filed her Motion for Rule 37 Sanctions,

reciting the history of the Debtor’s failures to comply with discovery obligations

and asking the Court to enter a default judgment against the Debtor or bar him

from opposing her claims. The motion also sought an award of attorney fees. At

a hearing held on the motion, the Debtor’s attorney orally requested more time

to comply and a continuance of the upcoming trial. But he failed to provide any

credible excuse for the Debtor’s previous failure to comply with his discovery

obligations and, accordingly, an order was entered granting the motion, in part.

As a sanction for his failure to cooperate in the discovery process, the Debtor

was prohibited from presenting any witnesses, documents, or exhibits in his

own defense. The prohibition explicitly did not extend to his ability to cross-

examine witnesses offered by Ms. Boone but did extend to cross-examination

based on any evidence that should have been previously produced by the

Debtor. The request for entry of a default judgment was denied. The Court

reserved ruling on the issue of awarding attorney fees.

      The trial was held by video conference as scheduled. Ms. Boone’s case

consisted of testimony from five witnesses—two business associates, an

accountant, the Debtor, and herself. The Debtor and his attorney were present

throughout the trial. The Debtor’s attorney cross-examined witnesses but,



                                       -7-
 Case 20-09014   Doc 111    Filed 09/21/21 Entered 09/21/21 16:10:28     Desc Main
                            Document      Page 8 of 41



because of the sanctions order, presented no affirmative evidence on behalf of

the Debtor.

      Gary Harvey was Ms. Boone’s first witness, identifying himself as the vice

president of finance, treasurer, and assistant secretary for AF Holding Co. He

stated that the company’s primary investment was in Agri-Fab, a manufacturer

of lawn and garden equipment, but that it also held investments in various

other business entities. Among those other investments were certain assisted-

living facility projects through which he knew and dealt with Ms. Boone. Mr.

Harvey also stated that he was acquainted with the Debtor through these

business dealings because the Debtor was a general contractor who built

buildings for some of the projects.

      As to specific projects relevant here, Mr. Harvey identified Carriage

Crossing   Champaign,      LLC,   Carriage    Crossing   A   Randall   Residence     –

Champaign, LLC, and Carriage Crossing Senior Living – Arcola, LLC as being

among AF Holding’s investments. He identified a document titled Second

Amended and Restated Operating Agreement of Carriage Crossing Senior Living

– Arcola, LLC, which he said was the current operating agreement of that

entity, effective as of June 26, 2019, and under which AF Holding was the

managing member. Mr. Harvey said that, as a representative of the managing

member, he had knowledge of the other members and ownership interests and

that the Debtor did not hold a direct interest in Carriage Crossing Senior Living

– Arcola, LLC. He did recognize, however, that the Debtor held an indirect 9.1%

interest in the company through his joint ownership with Ms. Boone of



                                        -8-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 9 of 41



Carriage Crossing Senior Life Inc, which, according to the operating agreement,

was a member of Carriage Crossing Senior Living – Arcola, LLC with an 18.2%

ownership interest. He said that the Debtor was not the sole proprietor of

Carriage Crossing Senior Living – Arcola, LLC. And, as far as Mr. Harvey knew,

the Debtor was not doing business under the name of Carriage Crossing Senior

Living – Arcola, LLC. He opined that legal recourse would be taken against the

Debtor if he attempted to operate a business under that name.

      Mr. Harvey also testified that Carriage Crossing Champaign, LLC and

Carriage Crossing A Randall Residence – Champaign, LLC were the same

company and that it had been renamed Carriage Crossing Champaign, LLC

when the original managing member, Randall Holdings, LLC, divested. He

identified a document titled Second Amended and Restated Operating

Agreement of Carriage Crossing Champaign, LLC, with an effective date of June

12, 2019, under which this name change was recognized and Champaign R.E.

Holdings, LLC was named as the managing member. Mr. Harvey stated that

Champaign R.E. Holdings, LLC was owned by AF Holding Co. Membership of

Carriage Crossing Champaign, LLC was comprised of two other members with

a 30% stake, including Bentley Holdings – Champaign, LLC, an entity owned

jointly by the Debtor and Ms. Boone. The Debtor therefore indirectly held a

15% ownership interest in Carriage Crossing Champaign, LLC. But, Mr. Harvey

said, the Debtor was not the sole proprietor of Carriage Crossing Champaign,

LLC or Carriage Crossing A Randall Residence – Champaign, LLC. And, to his

knowledge, the Debtor was not and had not ever done business using the name



                                      -9-
 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 10 of 41



of either entity. He again opined that if the Debtor had done so, the managing

member would have taken legal action to stop him.

      Ms. Boone also called Dan Brewer as a witness. Mr. Brewer identified

himself as the sole proprietor of Bridge Capital Management and the majority

owner and fund manager of Senior Living Fund, LLC, an entity that invests in

senior-housing developments across the United States. He said that he was

familiar with Ms. Boone as he had worked on a number of investments with

her through both Bridge Capital Management and Senior Living Fund and its

affiliate entities. He said that he was also acquainted with the Debtor through

his relationship with Ms. Boone.

      Mr. Brewer identified Carriage Crossing Champaign, LLC as being among

the investments he had worked on with Ms. Boone. He said that one or more of

his companies made an investment in the Carriage Crossing Champaign facility

through Bentley Holdings – Champaign, LLC, which held a 30% ownership

interest in Carriage Crossing Champaign, LLC. According to Mr. Brewer, Senior

Living Fund I, as well as another Bridge Capital Management fund, provided

investment capital to Bentley Holdings – Champaign, LLC in exchange for an

ownership interest in Carriage Crossing Champaign, LLC. He identified an April

2018 Pledge and Security Agreement between Bentley Holdings – Champaign,

LLC and Senior Living Fund I, LLC wherein Bentley Holdings – Champaign,

LLC pledged its 30% stake in the entity known at that time as Carriage

Crossing A Randall Residence – Champaign, LLC to Senior Living Fund I as

security for acquisition financing.



                                       -10-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 11 of 41



     Mr. Brewer described Welbrook Bloomington Operating Company, LLC as

being solely owned by Welbrook Bloomington, LLC, an entity of which he

served as a manager and in which Senior Living Funds I, II, and IV held

ownership interests. He said that the Debtor was not the owner of Welbrook

Bloomington, LLC or Welbrook Bloomington Operating Company, LLC and was

not doing business under either name. If the Debtor had done business using

these entity names, legal action would have been taken against him. Mr.

Brewer identified a document titled Third Amendment to Operating Agreement,

which he said showed the breakdown of membership interests in Welbrook

Bloomington, LLC. The agreement, admittedly made in July 2020—after the

Debtor’s bankruptcy filing, recognized Senior Living Fund IV’s purchase of

certain departing members’ ownership interests and Dan Brewer’s appointment

as manager. Among the other membership interests set forth, Bentley Holdings

– Bloomington, LLC was shown to hold a 25% interest in Welbrook

Bloomington, LLC as a Class A member and another 4.74% as a Class B

member. Because Bentley Holdings – Bloomington, LLC was jointly owned by

the Debtor and Ms. Boone, the Debtor indirectly held a less-than 15% interest

in Welbrook Bloomington, LLC. Mr. Brewer admitted on cross-examination that

the Debtor had not signed the Third Amendment to Operating Agreement and

that the membership interests could have been different prior to that

agreement. He later asserted, however, that the ownership interests had not

changed since the company’s inception.




                                      -11-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 12 of 41



      Mr. Brewer also said he was familiar with Carriage Crossing A Randall

Residence – Bloomington, LLC, explaining that it was the entity and name

under which the “Bloomington facility” operated until Senior Living Fund

bought out the Randalls. He did not say whether the “Bloomington facility” was

in reference to the facility affiliated with the Welbrook name or a distinct

operation.

      Mr. Brewer testified as to Carriage Crossing Senior Living Decatur, LLC,

which he said was initially owned 100% by Bridge Capital Management. Per the

2018 Operating Agreement identified by Mr. Brewer, Ms. Boone, individually,

was named manager of Carriage Crossing Senior Living Decatur, LLC. In

November and December 2020, Mr. Brewer explained, the company went

through changes in management, membership, and corporate form. Ms. Boone

was removed as manager. New members were added, including BNB Decatur,

LLC, a company apparently owned solely by Ms. Boone. The company also

changed its form and redomesticated as a Delaware statutory trust. Mr. Brewer

stated that the Debtor himself was never a member of the company in any of

its forms but admitted that he did not know whether the Debtor had ever been

a member of BNB Decatur, LLC. He said that, to his knowledge, the Debtor was

not doing business as Carriage Crossing Senior Living Decatur, LLC or any of

its subsequent corporate forms. If the Debtor were doing business under those

names, legal action would be taken to stop him.

      Mr. Brewer also described Carriage Crossing Senior Living Mundelein,

LLC as a company owned solely by Bridge Capital Management and managed



                                      -12-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 13 of 41



by Ms. Boone. He said that the Debtor was not an owner of and was not doing

business as Carriage Crossing Senior Living Mundelein, LLC or else legal action

would be taken against him.

      Finally, Mr. Brewer testified that he was familiar with Carriage Crossing

Rochester, LLC and Carriage Crossing Senior Living Rochester, LLC; the former

being the prior name of the latter. He said the company changed its name to

Carriage Crossing Senior Living Rochester, LLC sometime in 2018. Mr. Brewer

said that Senior Living Fund V USA, LLC invested significant capital and was

the majority owner of the company, with Bentley Holdings – Rochester, LLC

holding a 10% membership interest. Ms. Boone and an individual named Ted

Lung were also each given a 3% stake in the company in exchange for their

personal guaranties of company debt. Mr. Brewer acknowledged the Debtor’s

indirect 5% interest in the company through his joint ownership of Bentley

Holdings – Rochester, LLC with Ms. Boone. Mr. Brewer said that the Debtor

was not doing business as Carriage Crossing Senior Living Rochester, LLC or

Carriage Crossing Rochester, LLC, and, if he were, legal action would be taken

against him.

      Kim Martin, a certified public accountant and member of Martin Hood

LLC, testified next for Ms. Boone. He identified himself as the longtime

accountant for the Debtor, Ms. Boone, and their several business entities.

During pretrial proceedings, Ms. Boone’s attorney had said that the Debtor’s

accountant would be called as a witness to establish that the Debtor’s repeated

representations that his 2018 and 2019 tax returns were in the process of



                                      -13-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 14 of 41



being completed were false statements. Ms. Boone’s attorney also docketed, as

potential exhibits for trial, transcripts of creditors meetings held August 13,

2020, September 10, 2020, October 29, 2020, December 3, 2020, January 28,

2021, February 17, 2021, March 9, 2021, and April 2, 2021.

      Ms. Boone’s attorney began his questioning of Mr. Martin by asking him

to read from one of the creditors meeting transcripts. Notwithstanding the lack

of any objection by the Debtor’s attorney, the Court interrupted to inquire

where the testimony was going and under what circumstances Mr. Martin’s

reading from the transcripts would form a basis for the Court to consider

whatever he read as evidence. Ms. Boone’s attorney said that the transcripts

were admissible as the record of a proceeding pursuant to Federal Rule of

Bankruptcy Procedure 5007. The Court responded that a creditors meeting is

not a proceeding before the Court subject to Rule 5007 but, rather, a meeting

called by the United Sates Trustee outside of the Court’s presence and that the

transcripts marked as exhibits were created by someone listening to recordings

of the meetings rather than by someone charged with taking an official record

as contemplated by Rule 5007.

      Ms. Boone’s attorney next argued that the Court could take judicial

notice of the transcripts pursuant to Federal Rule of Evidence 201. He could

not, however, explain how Mr. Martin’s reading of the transcripts into the

record would provide the foundation necessary for the Court to take judicial

notice. The substantive information in the transcripts was not of the type

generally known, and it was not information that the Court could readily and



                                      -14-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 15 of 41



unquestionably determine to be accurate without the testimony of further

witnesses. Likewise, it remained unclear how Mr. Martin’s reading of the

transcripts would be affirmative evidence of anything.

      Finally, Ms. Boone’s attorney argued that the creditors meeting

transcripts were admissible because the Debtor’s statements at his creditors

meetings were not hearsay pursuant to Federal Rule of Evidence 801(d). The

Debtor’s attorney objected at this point, arguing that, although the statements

of the Debtor might not be hearsay if introduced by someone who had attended

the meeting, the statements could not be introduced by someone who did not

attend and had no personal knowledge of what was said at the meeting. The

Court agreed, stating that the fact that a statement may not be hearsay does

not make the statement admissible without a proper foundation being laid. Ms.

Boone’s attorney then abandoned the line of questioning, moving on to ask Mr.

Martin questions within the scope of his own knowledge.

      Mr. Martin acknowledged that Martin Hood LLC had received a

subpoena for records from Ms. Boone’s attorney relating to the Debtor and

confirmed that his firm had provided copies of all records responsive to the

subpoena. Mr. Martin admitted that he did not recall the exact scope of the

subpoena or how far back in time the request encompassed. He acknowledged

that the affidavit regarding the records provided was made by Anthony

Pendleton, a former employee no longer associated with the firm.

      Referring to the records that his firm had provided, Mr. Martin said that

the Debtor first contacted Martin Hood about working on his 2018 and 2019



                                      -15-
 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 16 of 41



tax returns in November 2020. Mr. Martin acknowledged that the Debtor might

have contacted him or his former associate, Mr. Pendleton, before then, but he

also stated that his firm had not begun any work and did not have the

information needed to do the work at that time. By the end of January 2021,

significant information was still needed to complete the Debtor’s 2018 and

2019 taxes. Mr. Martin said that the only work that might have been done by

that point was the sorting and migrating of the information received from the

Debtor into the firm’s system in anticipation of receiving the outstanding

information. By March 2021, the firm was still lacking the information it

needed to complete the Debtor’s tax returns but had begun working on them.

Mr. Martin estimated that the returns were about 10% complete by then. As of

the day of trial, Mr. Martin said that additional information was still needed

and estimated that the returns were only 25-30% complete.

      The Debtor was called to testify as to statements he made at the several

creditors meetings. He did not dispute attending multiple meetings in late 2020

and early 2021. He admitted that, at one or more of those meetings, he told the

case trustee that Martin Hood was working on his 2018 and 2019 taxes. He

said that he had spoken with Mr. Pendleton by telephone in July 2020 and that

Mr. Pendleton started working on the returns then. The Debtor admitted that,

at the meeting held in December 2020, he told the trustee that he had spoken

with Mr. Martin and that his taxes were “a little over halfway done” at that

time. He also did not dispute telling the trustee at a meeting of creditors held in




                                       -16-
    Case 20-09014       Doc 111       Filed 09/21/21 Entered 09/21/21 16:10:28                   Desc Main
                                      Document      Page 17 of 41



February 2021 that he had provided Martin Hood with all the information

needed to complete his 2018 and 2019 taxes.1

        Finally, Ms. Boone testified on her own behalf. She said that she was

married to the Debtor from 2012 to 2019; the couple separated in the fall of

2018. Although a dissolution of their marriage had occurred, the two were still

involved in litigation regarding the division of property, including their various

business interests. Ms. Boone said that her occupation was to manage

assisted-living operations. She held ownership interests in many of those

operations, either individually or through one of several companies that she

owned jointly with the Debtor.

        Of the companies that she owned jointly with the Debtor, Ms. Boone

described Bentley Builders Construction and Development LLC, Bentley

Holdings – Bloomington, LLC, Bentley Holdings – Champaign, LLC, Bentley

Holdings – Rochester, LLC, and Carriage Crossing Senior Life Inc as being

owned by them as “50/50” partners. She identified past tax documents

reflecting their “50/50” status for Bentley Holdings – Rochester, LLC, Bentley

Holdings – Champaign, LLC, and Carriage Crossing Senior Life Inc. They had

filed joint tax returns until they separated in 2018. She said that, without

question, the Debtor was never the sole proprietor of the jointly-owned

companies. She identified the operating agreement of Bentley Holdings –

Bloomington, LLC, which showed both herself and the Debtor as managers, but

she did not expound on their roles in the other jointly-owned companies and

1
  The Debtor testified without reference to the transcripts of the creditors meetings. The transcripts were never
offered or admitted into evidence and have not been considered by the Court in rendering this Opinion.


                                                      -17-
    Case 20-09014     Doc 111      Filed 09/21/21 Entered 09/21/21 16:10:28              Desc Main
                                   Document      Page 18 of 41



was unsure where operating agreements for those companies were located or

whether they ever even existed.

        Ms. Boone identified several ventures that she, and in some cases the

Debtor, was involved with either individually or indirectly through other

entities. She said she was familiar with Welbrook Bloomington Operating

Company, LLC as being owned by another entity, Welbrook Bloomington, LLC,

which, in turn, was owned in part by Bentley Holdings – Bloomington, LLC.

Although the Debtor did have an interest in the company through Bentley

Holdings – Bloomington, LLC, Ms. Boone said that he had never done business

as Welbrook Bloomington Operating Company, LLC or Welbrook Bloomington,

LLC. She identified the Third Amendment to the Operating Agreement of

Welbrook Bloomington, LLC and opined that the Debtor surely would have

gotten a copy of it or it would have at least been made available to him.

        Carriage Crossing A Randall Residence – Bloomington, LLC was

described by Ms. Boone as a company that she and the Debtor, through

Bentley Holdings – Bloomington, LLC, started with CC Randall Holdings LLC,

but the venture never went anywhere and was dissolved without ever

operating.2 She said that the Debtor was not doing business as Carriage

Crossing A Randall Residence – Bloomington, LLC and identified secretary of




2
 When asked whether the company ever started operating, Ms. Boone responded, “Not as Carriage Crossing A
Randall Residence, no.”


                                                 -18-
    Case 20-09014       Doc 111       Filed 09/21/21 Entered 09/21/21 16:10:28                    Desc Main
                                      Document      Page 19 of 41



state records showing Bentley Holdings – Bloomington, LLC and CC Randall

Holdings LLC as the company’s managing members.3

        Ms. Boone also said that she was familiar with Carriage Crossing

Champaign, LLC, describing it as an assisted-living operation that Bentley

Builders Construction and Development LLC helped build and held an

ownership interest in. She later testified, however, that Bentley Builders

Construction and Development LLC was only hired as general contractor to

build certain facilities and did not own any part of the entities for which the

buildings were built. Instead, she said that Bentley Holdings – Champaign, LLC

held an interest in Carriage Crossing Champaign, LLC and acknowledged the

Debtor’s indirect interest in that entity. Ms. Boone also identified Carriage

Crossing A Randall Residence – Champaign, LLC as the former owner and

operator of the project that was dissolved and replaced by Carriage Crossing

Champaign, LLC. She said that the Debtor was not doing business as Carriage

Crossing Champaign, LLC or Carriage Crossing A Randall Residence –

Champaign, LLC.

        Carriage Crossing Randall Residence – Heyworth, LLC was described as

an entity formed to potentially open an assisted-living facility in Heyworth,

Illinois, but, according to Ms. Boone, a decision was ultimately made not to

build the facility.4 She said the company never really did anything and no



3
  On cross examination, Ms. Boone said that she and the Debtor were part owners of Carriage Crossing A Randall
Residence – Bloomington, LLC through Bentley Holdings – Champaign, LLC.
4
  While questioning Ms. Boone, her attorney inexplicably began referring to “Carriage Crossing Heyworth” as
opposed to “Carriage Crossing Randall Residence – Heyworth” or the like. Given the number of entities with related
names at issue, it is unclear to the Court whether the distinction is of any consequence.


                                                      -19-
 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 20 of 41



longer existed. Ms. Boone also said that the Debtor did not do business as

Carriage Crossing Heyworth, but later said, in response to a question about

who owned the company, “it was Bentley and the Randalls.”

      Ms. Boone identified Carriage Crossing Rochester, LLC as a senior-living

facility in Rochester, Illinois. She stated that she and the Debtor held an

interest in the entity through Bentley Holdings – Rochester, LLC but that the

Debtor was not doing business under that name. She separately described

Carriage Crossing Senior Living Rochester, LLC as another assisted-living

operation of which she and the Debtor were part owners through Bentley

Holdings – Rochester, LLC. Again, she said that the Debtor did not do business

as Carriage Crossing Senior Living Rochester.

      Carriage Crossing Senior Living Addison, LLC was identified by Ms.

Boone as “another LLC we formed that never went nowhere.” She described the

entity as “nothing” that “owns nothing.” She said that Carriage Crossing Senior

Living Addison, LLC was not in existence and that the Debtor did not do

business as or have any ownership interest therein. But she also testified that

she did not know who the owners were and would have to look at the records.

When asked if she held any ownership interest in the LLC, she said that she

did not believe that she did.

      Ms. Boone described Carriage Crossing Senior Living Arcola as an

assisted-living operation in Arcola, Illinois. She acknowledged that the Debtor

indirectly owned part of the entity through their joint ownership of Carriage




                                       -20-
 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28     Desc Main
                            Document      Page 21 of 41



Crossing Senior Life Inc. But she said that the Debtor did not do business as

Carriage Crossing Senior Living Arcola.

      Ms. Boone also said she was familiar with Carriage Crossing Senior

Living Decatur, LLC, another assisted-living community. She said that neither

she nor the Debtor held an ownership interest in the entity and that the Debtor

did not do business as Carriage Crossing Senior Living Decatur. She further

identified Carriage Crossing Senior Living Mundelein, LLC as merely a

“potential site for another assisted-living” facility. She said that neither the

Debtor nor herself have ever owned any part of the entity and that the Debtor

did not do business under that name.

      Finally, Ms. Boone identified screen shots of text messages sent to her

from the phone number associated with the Debtor that she said she received

in March and April 2019. In those messages, the Debtor claimed to have found

a way to “stop everyone (sic) of your jobs and get half the management fees.” He

texted to her, “I’m going to file bankruptcy on everything of which you own half

so it will affect you as well, then I’m going after you and Dan. . . . I have all the

documents I need to go after you and Dan and I’ll bury your jobs.” Ms. Boone

said that she understood “Dan” to be in reference to Dan Brewer.

      Asked why she filed this adversary, Ms. Boone said that she felt she

needed to protect her business partners and her companies from damage

caused by the Debtor’s false statements. She said her businesses had been

affected in their ability to establish and maintain business partners and that

the Debtor’s actions impacted the companies’ abilities to obtain financing. She



                                        -21-
 Case 20-09014    Doc 111     Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                              Document      Page 22 of 41



also said that she had closed business checking accounts that the Debtor’s

name was on out of fear that he would take the money.

      Ms. Boone further denied stealing any jewelry from the Debtor and said

that she did not owe him any money. To the contrary, she said that the state

court presiding over their dissolution of marriage had ordered him to pay her

attorney’s fees of $17,000.

      Both attorneys presented arguments at the close of evidence. The matter

is ready for decision.



                                  II.    Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28

U.S.C. §1334. All bankruptcy cases and proceedings filed in the Central

District of Illinois have been referred to the bankruptcy judges. CDIL-Bankr. LR

4.1; see 28 U.S.C. §157(a). Objections to discharge are core proceedings. 28

U.S.C. §157(b)(2)(J). The issues before the Court arise from the Debtor’s

bankruptcy itself and from the provisions of the Bankruptcy Code and may

therefore be constitutionally decided by a bankruptcy judge. See Stern v.

Marshall, 564 U.S. 462, 499 (2011).



                                 III.   Legal Analysis

       A. The imposition of Rule 37 sanctions against the Debtor was proper.

      Before addressing the substantive issues before the Court, a review of the

imposition of sanctions on the Debtor for his failure to cooperate in the



                                         -22-
 Case 20-09014   Doc 111    Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 23 of 41



discovery process is appropriate. Undoubtedly, the Debtor’s ability to put forth

a defense against Ms. Boone’s claims was limited. But that consequence was a

direct result of his failure to participate in the discovery process and comply

with this Court’s orders.

      In October 2020, the Court entered its initial notice of pretrial conference

and order directing the parties to exchange initial disclosures required by Rule

26(a)(1) and to submit a joint pretrial statement in anticipation of the January

2021 conference. When it became apparent at the January conference that the

Debtor had not complied with his obligations under the pretrial order, he was

given additional time to do so. But, even after the parties submitted and the

Court adopted their joint pretrial statement proposing a March 31 discovery

deadline and January 28 deadline for the Debtor to make his Rule 26(a)(1)

disclosures, the Debtor failed to make the required disclosures and failed to

participate in the discovery process in any meaningful way.

      By March, the Debtor had still not complied with his disclosure

obligations and had not responded to written discovery from Ms. Boone,

prompting her to seek an order compelling the Debtor’s compliance. And

despite such an order being entered, setting a deadline for the Debtor to

provide responses to all outstanding discovery requests and comply with all

other discovery requirements, the Debtor still did not comply. Just days away

from trial and without any disclosures or meaningful discovery responses from

the Debtor, Ms. Boone had no option other than to seek sanctions.




                                       -23-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 24 of 41



      Throughout the pretrial phase of this proceeding, the Debtor refused to

provide any discoverable information, his obligations under the Rules and this

Court’s several orders notwithstanding. Of course, the Debtor did change

attorneys in the process, but that does not excuse his wholesale lack of

participation in the proceeding. The Debtor’s pretrial obligations were made

clear to both of his attorneys, as well as the Debtor himself, throughout the

process. No credible excuse or justification was ever offered; the Debtor gave

repeated promises of compliance that were never fulfilled.

      Federal Rule of Civil Procedure 37, applicable in bankruptcy proceedings

through Federal Rule of Bankruptcy Procedure 7037, provides for a variety of

sanctions to remediate failures to cooperate in the pretrial discovery process,

including dismissal or the entry of a default judgment against the offending

party. Fed. R. Civ. P. 37(b)(2)(A). Such sanctions are appropriate when

noncompliance is due to the willfulness, bad faith, or other fault of the

disobedient party beyond simply being unable to comply with a discovery order.

National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639, 640

(1976) (citations omitted). Here, the Debtor never raised any issue about his

ability to comply; he repeatedly promised he would comply but never made any

meaningful effort to do so. Taken as a whole, the Debtor’s conduct in failing to

comply with his discovery obligations under the Rules and this Court’s orders

over the course of this proceeding can only be construed as willful and in bad

faith. The sanctions imposed were responsive to the offense; the Debtor failed

to produce documents and disclose witnesses, so he was prohibited from



                                      -24-
 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 25 of 41



presenting such evidence at the trial. Ms. Boone was still required to prove the

elements of her cause of action. Thus, the sanctions imposed were both

necessary and appropriate under the circumstances.



                     B. The Debtor’s discharge must be denied.

      Section 727(a) provides for the denial of a debtor’s discharge if “the

debtor knowingly and fraudulently, in or in connection with the case . . . made

a false oath or account[.]” 11 U.S.C. §727(a)(4)(A). “The purpose of §727(a)(4) is

to ensure that the debtor provides dependable information to those who are

interested in the administration of the bankruptcy estate.” Clean Cut Tree

Serv., Inc. v. Costello (In re Costello), 299 B.R. 882, 899 (Bankr. N.D. Ill. 2003)

(citations omitted); see also In re Khalil, 379 B.R. 163, 172 (B.A.P. 9th Cir.

2007) (citations omitted) (“The fundamental purpose of §727(a)(4)(A) is to insure

that the trustee and creditors have accurate information without having to

conduct costly investigations.”); Buckeye Retirement Properties of Indiana, LLC

v. Tauber (In re Tauber), 349 B.R. 540, 560 (Bankr. N.D. Ind. 2006).

      The denial of a debtor’s discharge is a harsh penalty, however, and the

provisions of §727 must therefore be strictly construed against the objector and

liberally construed in favor of the debtor. Norton v. Cole (In re Cole), 378 B.R.

215, 221 (Bankr. N.D. Ill. 2007) (citations omitted). Yet a discharge in

bankruptcy is not a right but rather a privilege reserved only for the “honest

but unfortunate debtor.” Cohen v. de la Cruz, 523 U.S. 213, 217 (1998)

(quoting Grogan v. Garner, 498 U.S. 279, 287 (1991)).



                                       -25-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 26 of 41



      A plaintiff bears the burden of proof that a debtor’s discharge should be

denied by a preponderance of the evidence. In re Kempff, 847 F.3d 444, 447

(7th Cir. 2017). To meet the burden, proof of five elements must be established:

“(1) the debtor made a statement under oath; (2) the statement was false; (3)

the debtor knew the statement was false; (4) the debtor made the statement

with fraudulent intent; and (5) the statement related materially to the

bankruptcy case.” Stamat v. Neary, 635 F.3d 974, 978 (7th Cir. 2011) (citations

omitted). Ms. Boone seeks denial of the Debtor’s discharge here based on

allegations that he made false oaths by misrepresenting his business interests

on his bankruptcy paperwork and by making false statements at his creditors

meetings regarding the preparation of his tax returns. 11 U.S.C. §727(a)(4)(A).

At trial, Ms. Boone largely abandoned the allegations in her complaint

regarding the Debtor’s allegedly false statements that Ms. Boone stole jewelry

from him and owed him significant amounts of money.



                       1. Statements Made Under Oath.

      Ms. Boone easily satisfied the first element of her required proof—that

the statements made by the Debtor at issue here were made under oath. “For

purposes of §727(a)(4)(A), a debtor’s petition and schedules, statement of

financial affairs, statements made at a §341 creditor’s meeting, and testimony

given at a Rule 2004 examination all constitute statements that are made

under oath.” John Deere Co. v. Broholm (In re Broholm), 310 B.R. 864, 880

(Bankr. N.D. Ill. 2004) (citation omitted). At issue here are the Debtor’s



                                      -26-
 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 27 of 41



statements made in his petition and schedules and at his creditors meetings,

all of which were admittedly made under oath.



                    2. The Falsity of the Debtor’s Statements.

      The second element of required proof is that the Debtor’s statements

complained about by Ms. Boone were actually false. Ms. Boone complains

about false statements made on the Debtor’s paperwork and false statements

made at the creditors meetings. Each will be discussed.



                 a. The Debtor’s Petition and Related Documents

      On his petition, the Debtor stated that he did business as “Carriage

Crossing Senior Living Mundelein, LLC,” also claiming in the attachment to the

petition that he was the sole proprietor of “Carriage Crossing Senior Living

Mundelein.” On his schedules, he asserted 50% ownership of “Carriage

Crossing Senior Living Mundeline (sic)” valued at $2,000,000. The Debtor also

stated on his petition that he was doing business as “Carriage Crossing Senior

Living Decatur, LLC,” identifying “Carriage Crossing Senior Living Decatur” as

his sole proprietorship in the attachment to the petition. He further stated on

his schedules that he owned “Carriage Crossing Senior Living Decatur LLC”

with Ms. Boone as “50/50” partners, valuing his interest at $500,000. Contrary

to these assertions, the Debtor neither owned nor did business as Carriage

Crossing Senior Living Mundelein, LLC or Carriage Crossing Senior Living

Decatur, LLC.



                                       -27-
    Case 20-09014       Doc 111       Filed 09/21/21 Entered 09/21/21 16:10:28                   Desc Main
                                      Document      Page 28 of 41



        Dan Brewer, as the sole proprietor of Bridge Capital Management,

testified that Carriage Crossing Senior Living Mundelein, LLC was a company

owned solely by Bridge Capital Management and managed by Ms. Boone. He

said that the Debtor held no ownership interest in the company, directly or

indirectly. His testimony was corroborated by Ms. Boone, who said that neither

she nor the Debtor have ever owned any part of Carriage Crossing Senior Living

Mundelein. Mr. Brewer also testified that Carriage Crossing Senior Living

Decatur, LLC was initially owned solely by Bridge Capital Management but

subsequently went through several changes in not only management and

membership but also corporate form. While Ms. Boone did serve as a manager

of the Decatur operation for a period and later acquired a minority membership

interest through another entity, BNB Decatur, LLC, both she and Mr. Brewer

testified that the Debtor did not have any interest in Carriage Crossing Senior

Living Decatur.5

        Without question, the Debtor’s assertions that he did business as and

was the owner and sole proprietor of Carriage Crossing Senior Living

Mundelein, LLC and Carriage Crossing Senior Living Decatur, LLC were false.

He had no connection to the entities despite stating under oath on his petition

that he did business as such entities.

        The Debtor made similar assertions that he was doing business as sole

proprietor of several other entities in which he held only an indirect, minority

interest. On his voluntary petition, the Debtor stated that he did business as

5
 To be sure, the Debtor has never claimed, on his petition or otherwise, that he held an interest in BNB Decatur,
LLC.


                                                      -28-
 Case 20-09014     Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                             Document      Page 29 of 41



“Carriage Crossing Champaign, LLC” and “Carriage Crossing a Randall

Residence Champaign, LLC.” He also listed both as his sole proprietorships in

an attachment to the petition. These assertions grossly misrepresented the

Debtor’s interest in those entities.

        Gary Harvey, as representative of the parent company of the managing

member of Carriage Crossing Champaign, LLC, testified that Carriage Crossing

Champaign, LLC was the successor entity to Carriage Crossing A Randall

Residence – Champaign, LLC, neither of which were the Debtor’s sole

proprietorship. He acknowledged that the Debtor held an indirect, minority

interest in Carriage Crossing Champaign, LLC through his joint ownership of

one of its members, Bentley Holdings – Champaign, LLC, a 30% stakeholder in

the company. Dan Brewer further testified that the 30% interest held by

Bentley Holdings – Champaign, LLC had been assigned to companies owned by

him in exchange for acquisition financing while the entity was still operating as

Carriage Crossing A Randall Residence – Champaign, LLC. Simply put, the

Debtor’s indirect 15% interest in Carriage Crossing Champaign, LLC and its

predecessor, does not support his assertion that he was doing business under

either name as a sole proprietor. The Debtor’s misrepresentations about his

interest in the Champaign entities constitute false statements made under

oath.

        The Debtor also stated on his petition and the attachment thereto that he

did business as “Carriage Crossing Senior Living Arcola LLC” and that he was

the sole proprietor of “Carriage Crossing Senior Living, Arcola.” On his



                                        -29-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 30 of 41



schedules he stated that he owned “Carriage Crossing Senior Living Arcola

Inc.” with Ms. Boone as “50/50” partners, which, in turn, owned “17% of

Carriage Crossing Arcola Development.” He valued his property interest at

$350,000. On the surface, the Debtor’s assertions that he was the sole

proprietor as well as 50% owner of Carriage Crossing Senior Living Arcola were

inconsistent. But both were also false.

      Gary Harvey, as representative of the managing member of Carriage

Crossing Senior Living – Arcola, LLC, testified that the company was not the

sole proprietorship of the Debtor and that the Debtor owned only an indirect,

minority stake in the company through his joint ownership of Carriage

Crossing Senior Life Inc, the holder of an 18.2% membership interest in

Carriage Crossing Senior Living – Arcola, LLC. His testimony was corroborated

by corporate records and the testimony of Ms. Boone. The Debtor clearly

misrepresented his interest in and association with Carriage Crossing Senior

Living – Arcola, LLC, and those misrepresentations constitute false statements

made under oath.

      The Debtor also stated in his petition that he formerly did business as

“Carriage Crossing Rochester, LLC” and that he was doing business under the

name “Carriage Crossing Senior Living Rochester, LLC.” In the attachment to

the petition, the Debtor asserted that “Carriage Crossing Senior Living

Rocheste (sic)” was his sole proprietorship. On his schedules, he stated that he

owned “Carriage Crossing Senior Living Rochester” with Ms. Boone as “5050”

partners, valuing his interest at $1,200,000. Those assertions too were false.



                                      -30-
 Case 20-09014      Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                              Document      Page 31 of 41



      Mr. Brewer, as manager of Carriage Crossing Senior Living Rochester,

LLC and representative of the controlling membership interest, testified that

the Debtor indirectly held a 5% interest in Carriage Crossing Senior Living

Rochester, LLC—the entity that replaced the former Carriage Crossing

Rochester, LLC—through his interest in Bentley Holdings – Rochester, LLC. Mr.

Brewer’s testimony was corroborated by corporate records and the testimony of

Ms. Boone. This evidence contradicts the Debtor’s assertions that he was both

the sole proprietor of and 50% owner doing business under the same name.

The Debtor clearly misrepresented the extent of his interest in Carriage

Crossing   Senior    Living   Rochester,     LLC,   and   those   misrepresentations

constitute false statements made under oath.

      Finally, the Debtor stated in his voluntary petition that he formerly did

business under the name “Carriage Crossing a Randall Residence Bloomington,

LLC” and was doing business as “Welbrook Operating Company, LLC” and

“Welbrook Bloomington, LLC.” He further identified “Welbrook Bloomington,

LLC” as his sole proprietorship in an attachment to the petition.

      Contrary to the Debtor’s assertions, Mr. Brewer testified that he served

as a manager of Welbrook Bloomington, LLC as well as the manager of the

company’s largest membership interest. He further testified that Welbrook

Bloomington Operating Company, LLC was owned solely by Welbrook

Bloomington, LLC. As such, he stated that the Debtor was not the owner of

Welbrook Bloomington, LLC or Welbrook Bloomington Operating Company,

LLC and was not doing business under either name. He did, however,



                                           -31-
    Case 20-09014       Doc 111       Filed 09/21/21 Entered 09/21/21 16:10:28                  Desc Main
                                      Document      Page 32 of 41



acknowledge that the Debtor held an indirect, minority interest in Welbrook

Bloomington, LLC through his 50% ownership in another entity with a minority

stake in the company. The Debtor’s indirect, minority interest in Welbrook

Bloomington, LLC notwithstanding, he clearly misrepresented his role or

association with the Welbrook Bloomington entities. Those misrepresentations

constitute false statements under oath.



                          b. The Debtor’s Creditors Meeting Testimony

        Ms. Boone presented some evidence at trial related to statements the

Debtor made at his creditors meetings regarding the preparation of his 2018

and 2019 tax returns. As the Debtor’s attorney noted in his closing arguments,

however, Ms. Boone’s complaint contains no allegations as to the Debtor’s

2018 and 2019 taxes or his testimony at the meetings. And although, in the

parties’ joint pretrial statement, Ms. Boone did refer to false statements made

at the creditors meetings, there was no reference to the Debtor’s tax returns.6

        Allegations of fraud must be stated with particularity in the complaint.

See Fed. R. Bankr. P. 7009; TLR Coffee House, Inc. v. Cooper (In re Cooper), 399

B.R. 637, 645 (Bankr. E.D. Ark. 2009). Ms. Boone first identified Kim Martin as

a witness on her list of witnesses and exhibits filed the week before trial in

accordance with this Court’s procedures. There, the stated purpose of Mr.

Martin’s testimony, while broad enough to encompass the testimony that was

elicited at trial, gave the impression that Mr. Martin’s testimony regarding the

6
  Indeed, the only factual contentions Ms. Boone said the creditors meeting testimony would be used to establish
related to allegations of the disposition of certain assets.


                                                     -32-
    Case 20-09014        Doc 111        Filed 09/21/21 Entered 09/21/21 16:10:28                      Desc Main
                                        Document      Page 33 of 41



Debtor’s taxes would be used to show the true nature of the Debtor’s business

interests.7

         Federal Rule of Civil Procedure 15, as made applicable here by

Bankruptcy Rule 7015, does provide for the amendment of pleadings to

conform to the proof when issues are tried by the implied consent of the parties

and no objection is raised. The Court cannot say, however, that this standard

should apply here. But a complete discussion of the issue is not warranted

here because Ms. Boone failed to meet her burden of proof that the statements

made by the Debtor at the creditors meetings regarding his tax returns were

false.

         The Debtor apparently testified at some length during the several

creditors meetings regarding the preparation of his 2018 and 2019 taxes.8 In

his testimony at trial, the Debtor did not refute his testimony at those creditors

meetings held in late 2020 and early 2021 and acknowledged telling the trustee

at the time that, based on his conversations with firm associate Anthony

Pendleton, Martin Hood was working on his 2018 and 2019 taxes. He also

conceded telling the trustee that he had provided Martin Hood with all the

information necessary to complete the tax returns and that Mr. Martin had told

him that, by the end of 2020, the taxes were “a little over halfway done.”



7
  As discussed supra, Ms. Boone’s attorney did mention, during a pretrial hearing on the Motion for Rule 37
Sanctions, that he had subpoenaed the Debtor’s accountant to potentially testify as to what accounting work he had
done regarding the Debtor’s 2018 and 2019 tax returns.
8
  The Court did not consider the transcripts of those meetings as they were not offered or admitted into evidence at
the trial. As discussed supra, the Debtor’s attempt to bring the substance of the transcripts into evidence through the
testimony of Kim Martin was curbed by the Court’s finding that Mr. Martin lacked any foundation to testify as to
what occurred at the creditors meetings that he did not attend.


                                                        -33-
 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 34 of 41



      Kim Martin testified that, according to the records provided in response

to the subpoena issued in this matter, the Debtor first contacted Martin Hood

about his 2018 and 2019 taxes in November 2020, but he also acknowledged

that the Debtor may have contacted him or Mr. Pendleton before then. Mr.

Martin also said that, as of January 2021, his firm may have started

preliminary work on the Debtor’s tax returns but significant information was

still needed to do substantive work. As of the day of trial, Mr. Martin estimated

that the returns were only 25-30% complete and that the firm still did not have

all the information it needed to finish the work.

      The Court cannot say that the Debtor made false statements at his

creditors meetings. The testimony elicited from the Debtor regarding whether

his taxes were being completed by Mr. Martin and his firm was highly

subjective. He said he believed he had provided all the information needed to

complete the work, Mr. Martin’s testimony notwithstanding. He also said that

Mr. Martin told him that the taxes were halfway done; Mr. Martin did not refute

this even though he did say that the taxes were no more than 30% complete as

of the day of trial. In addition, Mr. Martin could not speak to the words and

actions of his associate, Mr. Pendleton, who did much of the work on the

Debtor’s taxes and handled Martin Hood’s response to the subpoena for the

firm’s business records but is no longer with the firm.

      Ms. Boone did not meet her burden of establishing that the Debtor’s

statements at his creditors meetings were false. The other elements of required




                                       -34-
 Case 20-09014    Doc 111    Filed 09/21/21 Entered 09/21/21 16:10:28      Desc Main
                             Document      Page 35 of 41



proof will not therefore be discussed as pertaining to the Debtor’s statements

made at his creditors meetings.



                       3. Knowledge and Fraudulent Intent.

      The third and fourth elements of required proof are that the Debtor knew

his statements were false and made the false statements with fraudulent

intent. Knowledge and intent are often intertwined. “A statement is considered

to have been made with knowledge of its falsity if it was known by the debtor to

be false, made without belief in its truth, or made with reckless disregard for

the truth.” Pergament v. Gonzalez (In re Gonzalez), 553 B.R. 467, 474 (Bankr.

E.D.N.Y. 2016) (citation omitted). “[N]ot caring whether some representation is

true or false—the state of mind known as ‘reckless disregard’—is, at least for

purposes of the provisions of the Bankruptcy Code governing discharge, the

equivalent of knowing that the representation is false and material.” In re

Chavin, 150 F.3d 726, 728 (7th Cir. 1998) (citations omitted).

      A   debtor’s   fraudulent    intent     can   be   shown   through   intentional

misrepresentations or a reckless disregard for the truth. Stamat, 635 F.3d at

982. Absent actual intent to defraud, “[t]he cumulative effect of multiple false

statements may evidence a reckless disregard for the truth sufficient to support

a finding of fraudulent intent.” Gargula v. Baker (In re Baker), 2020 WL

7767853, *11 (Bankr. C.D. Ill. Dec. 29, 2020) (citing Stamat, 635 F.3d at 982

(explaining that, while over-reporting one’s income does not itself amount to

fraudulent intent, it could rise to that level if part of a larger picture of errors)).



                                            -35-
 Case 20-09014    Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                            Document      Page 36 of 41



In bankruptcy law, intent to defraud or deceive does not require an intent to

obtain a pecuniary benefit. In re Katsman, 771 F.3d 1048, 1050 (7th Cir. 2014)

(citations omitted). “Courts have found the requisite intent to act ‘knowingly

and fraudulently’ . . . where the debtor’s conduct was evasive or persistently

uncooperative.” Gargula v. Delagrange (In re Delegrange), 2018 WL 4440657, at

*5 (Bankr. S.D. Ill. Sept. 14, 2018) (citations omitted).

      Here, the Debtor made multiple false statements on his petition and

schedules. The most egregious of them involved purported business interests of

apparently significant value that were nonexistent or grossly overstated. For

instance, the scheduled value of the Debtor’s claimed interest in Carriage

Crossing Senior Living Arcola, Carriage Crossing Senior Living Decatur,

Carriage Crossing Senior Living Mundelein, and Carriage Crossing Senior

Living Rochester totaled more than $4 million. Other entities that the Debtor

claimed to do business as were conspicuously omitted from his Schedule A/B:

Property. The Debtor’s bankruptcy paperwork is rife with errors.

      The Court finds it inconceivable that the Debtor did not know what his

actual interest was in the various, and apparently quite valuable, business

entities he listed on his petition and schedules as being his own, or that he did

not know that he did not do business under many of those names. The

testimony was that the Debtor was a building contractor by trade and that he

had built some of the assisted-living facilities later owned and operated by the

various entities discussed throughout the trial. The Debtor never claimed and

nothing in his attorney’s cross-examination of Ms. Boone or her witnesses even



                                        -36-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 37 of 41



hinted that the Debtor was involved in the day-to-day operations of the

assisted-living facilities once they were occupied and operational. The Debtor’s

many false assertions, paired with the overall carelessness and lack of

precision in putting his bankruptcy paperwork together, amounts to a reckless

disregard for the truth. The only conclusion to be drawn is that the Debtor

knew his statements were false.

      The same can be said regarding the Debtor’s intent. This is not a case

where minor inaccuracies were brought to the Debtor’s attention and promptly

corrected. Rather, the Debtor dug his heels in and remained steadfast in his

false assertions. But he did more than that; when it came time to provide

information to Ms. Boone during the pretrial discovery process to support his

contentions, he repeatedly and consistently refused.

      The Debtor’s attorney argued that the inaccuracies in the Debtor’s

schedules do not show a reckless disregard for the truth but instead showcase

the complicated and confusing nature of his financial circumstances. This was

evident, he said, from the fact that some of the witnesses at trial mixed up the

names and details of the various entities at issue throughout their testimony.

To be sure, the factual details of the various, similarly-named entities owned

through one or more holding companies are complicated, and some of the

witnesses, particularly Ms. Boone, did stumble over the similar names. But the

Debtor’s attorney’s argument is undercut by his client’s utter failure to correct

or justify the inaccuracies in his bankruptcy papers. PNC Bank v. Leongas (In

re Leongas), 628 B.R. 71, 108 (Bankr. N.D. Ill. 2021) (citations omitted)



                                      -37-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 38 of 41



(explaining that, while not dispositive, efforts to amend or correct errors may be

indicative of innocent intent). And, further, this is not a situation where the

Debtor was involved and doing business as most of the entities named but just

misstated the names of a couple of similar entities. To the contrary, he was not

doing business and never had done business operating assisted-living facilities.

At most, he held an indirect, minority investment interest in some of the

entities. He had no basis to claim that he did business using many of the

various entity names, and the Court does not believe that he was confused

about that.

      Every debtor has an absolute duty to be honest and accurate about

himself and his affairs, and, in signing his bankruptcy paperwork and

declaring under penalty of perjury that it is true and correct, a debtor is

responsible for the information provided. Id. at 107; Drabik v. Drabik (In re

Drabik), 581 B.R. 554, 563 (Bankr. N.D. Ill. 2018) (citations omitted).

Altogether, the misstatements in the Debtor’s petition and schedules evidence a

“reckless indifference to the truth and the responsibilities of debtors to provide

truthful, accurate, and adequate information.” Drabik, 581 B.R. at 565.

      Ultimately, however, the Court does not need to rely solely on

circumstantial evidence because, in this case, there is also direct evidence of

the Debtor’s fraudulent intent. At trial, Ms. Boone identified text messages she

said she received from the Debtor a year before he filed for bankruptcy. In

those messages, the Debtor explicitly threatened to file bankruptcy to harm Ms.

Boone, her business partner, and their business ventures. He made good on



                                       -38-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28    Desc Main
                           Document      Page 39 of 41



that threat and filed his bankruptcy petition in June 2020, listing Ms. Boone’s

and her business partners’ ventures as his own. With that context, it is clear

that the Debtor’s false statements were made with fraudulent intent.



                    4. Materiality of the Debtor’s Statements.

      The remaining required element of proof is that the Debtor’s false

statements were material. A statement is material “if it bears a relationship to

the debtor’s business transactions or estate, or concerns the discovery of

assets, business dealings, or the existence and disposition of the debtor’s

property.” Stamat, 635 F.3d at 982 (citations omitted). “A false oath may be

material even though it does not result in any detriment or prejudice to the

creditor.” Baccala Realty, Inc. v. Fink (In re Fink), 351 B.R. 511, 529 (Bankr.

N.D. Ill. 2006) (citation omitted). Generally, “a false statement or omission that

has no impact on a bankruptcy case is not material and does not provide

grounds for denial of a discharge under §727(a)(4)(A).” Khalil, 379 B.R. at 172

(citation omitted). Still, false statements or omissions “that do not affect the

value of the estate may nevertheless be material if they hinder the trustee’s or

creditor’s ability to investigate the debtor’s pre-bankruptcy dealings and

financial condition, even if such an investigation would not have benefited

creditors.” 784 Café Inc. v. Lang Chin (In re Lang Chin), 617 B.R. 761, 768

(Bankr. E.D.N.Y. 2020) (citation omitted). In the bankruptcy context,

materiality has a necessarily broad meaning given that the “successful

functioning of the Bankruptcy Code hinges both upon the bankrupt’s veracity



                                       -39-
 Case 20-09014     Doc 111    Filed 09/21/21 Entered 09/21/21 16:10:28      Desc Main
                              Document      Page 40 of 41



and his willingness to make a full disclosure.” Lardas v. Grcic, 847 F.3d 561,

570 (7th Cir. 2017) (quoting Stamat, 635 F.3d at 982-83).

      Here, the Debtor’s false statements clearly satisfy the standard for

materiality. While asserting nonexistent property interests did not, strictly

speaking, deprive the Debtor’s creditors of value that was never really there,

such conduct did obfuscate the true nature of the Debtor’s financial affairs and

did deprive the trustee and creditors of the sort of accurate and dependable

information   to   which     they   were    entitled   without   engaging   in   costly

investigations.

      Further, and importantly, the Debtor’s false listing of numerous names

under which he claimed to have done business resulted in all of those names

being entered into the Court’s ECF system. A search of the ECF system now

results in all of those entities appearing as debtors in the case. How far this

misinformation has spread and what damage it has caused or will cause the

entities wrongfully named remains to be seen. The Court cannot, however, find

that the false statements were not detrimental to creditors and parties in

interest.

      In misrepresenting his business interests, the Debtor presented a false

financial picture. His false statements in his petition and schedules were

material and unquestionably made in connection with his bankruptcy case.

Ms. Boone met her burden on the issue of materiality.




                                           -40-
 Case 20-09014   Doc 111   Filed 09/21/21 Entered 09/21/21 16:10:28   Desc Main
                           Document      Page 41 of 41



                                 IV.   Conclusion

      The purpose of §727(a)(4) is to “ensure that the debtor provides

dependable information to those who are interested in the administration of the

bankruptcy estate.” Costello, 299 B.R. at 899 (citations omitted). Complete and

candid disclosure is therefore “a condition precedent to the privilege of

discharge.” Fink, 351 B.R. at 525 (citations omitted).

      The Debtor made multiple, materially false statements under oath in his

bankruptcy petition and schedules by exaggerating his business interests and

claiming to be the sole proprietor and operator of business entities that he

either did not own at all or in which he held only an indirect, minority interest.

The Debtor made the statements knowingly, fraudulently, and with reckless

disregard for the truth. He made the false statements for the purpose of

harassing and harming Ms. Boone and her business partners. Because Ms.

Boone presented evidence sufficient to establish all required elements of proof,

her objection to the Debtor’s discharge under 11 U.S.C. §727(a)(4)(A) will be

sustained. The Debtor’s discharge will be denied.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

      See written Order.

                                       ###




                                       -41-
